DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 6/13/2022, have been fully considered and are persuasive in view of the amendments.  
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/2/2022 has been considered by the examiner. 
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Ray Persino on June 13, 2022. 
6.	The application has been amended as follows:
Claims 14-20: (Canceled) 

Reasons for Allowance
7.	Claims 1-13 are allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Morin et al. (PG Pub U.S 2016/0183752).  
10.	Morin teaches a cleaning device comprising a vacuum cleaner including a dust collecting container; and a dust collecting station to which the dust collecting container is coupled, wherein the dust collecting station comprises: a suction device configured to move air from the dust collecting container into the dust collecting station, and comprising a fan and a motor for rotating the fan, a collecting chamber configured to collect foreign substances that are moved together with the air, a suction flow path along which air moves inside the dust collecting station, a flow adjusting device comprising a plate provided in the suction flow path and configured to open or close the suction flow path, and at least one processor configured to: control the suction device to operate in response to the dust collecting container being coupled to the dust collecting station.
11.	Morin fails to teach the processor configured to control the flow adjusting device to move a position of the plate of the flow adjusting device to repeatedly open and close the suction flow path before the operation of the suction device is stopped. 
12.	Thus, the prior art of record does not fairly teach or suggest a cleaning device as in the context of claim 1.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714